74 So.3d 117 (2011)
Bradley H. YOUNG, D.C., as assignee of John J. Puskas, Appellant,
v.
UNITED SERVICES AUTOMOBILE ASSOCIATION, Appellee.
No. 1D11-3743.
District Court of Appeal of Florida, First District.
September 7, 2011.
Woodburn S. Wesley, Jr., of Wesley, McGrail & Wesley, P.A., Crestview, for Appellant.
Vicki S. Graves, of James C. Rinaman, III, & Associates, P.A., Jacksonville, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of July 28, 2011, the Court has determined that the notice of appeal failed to timely invoke the Court's jurisdiction pursuant to Florida Rule of Appellate Procedure 9.160(b). Accordingly, the appeal is dismissed as untimely.
DAVIS, PADOVANO, and RAY, JJ., concur.